Citation Nr: 0100268	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-11 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) initial rating 
for the appellant's service-connected scar of the left 
breast.  

2.  Entitlement to an increased (compensable) initial rating 
for the appellant's service-connected gynecological disorder.

3.  Entitlement to an increased (compensable) initial rating 
for the appellant's service-connected tendonitis of the left 
wrist.  

4.  Entitlement to service connection for a left hip 
disability.


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The appellant served on active duty from December 1992 to May 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in December 1998 which granted entitlement to service 
connection for, inter alia, scar of the left breast, 
gynecological condition, and tendinitis of the left wrist, 
and assigned each disability a noncompensable rating.  
Service connection for a left hip disability was denied.  The 
appellant has appealed the ratings assigned, and seeks 
service connection for the hip disability.  

In the appellant's original application for benefits received 
in May 1998 she made reference to treatment for knee pain 
from 1994 to the present.  This matter is referred to the RO 
for appropriate clarification and action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The Board notes that the ratings on appeal are all initial 
ratings.  The analysis of a claim for a higher initial rating 
requires consideration of the possibility of staged ratings, 
wherein VA assesses whether the level of impairment has 
changed during the pendency of a claim, and then determines 
the appropriate rating at those various stages.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In addition, VA based its 
denial of the claim of entitlement to service connection for 
a left hip condition on the well-grounded analysis, which is 
no longer appropriate under the governing law.  

With regard to the claim for an increased rating for the scar 
on the left breast, the report of the VA Compensation and 
Pension examination conducted in August 1998 does not include 
information describing the scar, or whether the scar itself 
was tender, painful or poorly nourished.  The diagnosis were 
benign breast biopsy and complaints of left breast pain.  The 
medical records of her private physician, Dr. K, indicate 
continued complaints of pain in the left breast in November 
1998 and February 1999 and bacterial vaginosis in February 
1999.  

With regard to the portion of the Compensation and Pension 
examination report that addressed the appellant's wrist and 
left hip disabilities, during the examination the appellant 
indicated that the stress fracture occurred in the right hip 
in 1993.  The diagnosis was post strain hip with no loss of 
function due to pain.  It is unclear whether the x-rays and 
diagnosis pertain to the left or right hip.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202, 205-07 (1995).  The Board is 
of the opinion that a more detailed examination of the left 
wrist is warranted to comply with the Deluca case.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for her breast, 
gynecological, left wrist and hip 
disabilities since records were last 
received.  After securing the necessary 
releases, the RO should obtain these 
records.  She should be asked to indicate 
whether she is claiming service 
connection for a disability involving the 
left hip or right hip.  

2.  The appellant should be afforded an 
examination by an orthopedic specialist 
to identify the symptoms and 
manifestations of the appellant's left 
wrist disability, and to identify whether 
the appellant has a left hip disability 
(if claimed by the veteran) and if so, 
its etiology, symptoms and 
manifestations.  The claims folder and a 
copy of this Remand must be made 
available to the examiner for review 
before the examination.  In addition to 
x-rays, all indicated special studies 
should be accomplished.

The left wrist and left hip should be 
examined for degrees of limitation of 
motion.  The examiner should also be 
asked to note the normal ranges of motion 
of these joints.  Additionally, the 
examiner should be requested to determine 
the involved areas exhibit weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis.  The examiner 
should be asked to express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the left wrist 
and left hip are used repeatedly over a 
period of time.

Following the examination it is requested 
that the examiner render an opinion as to 
whether any left hip disability diagnosed 
is related to military service?  A 
complete rational for any opinion 
expressed should be include in the 
examination report.  

3.  The appellant should be afforded an 
examination by a specialist in obstetrics 
and gynecological medicine and identify 
the symptoms and manifestations of the 
appellant's scar of the left breast and 
gynecological condition.  The claims 
folder and a copy of this Remand must be 
made available to the examiner for review 
before the examination.  All findings 
must be reported in detail, and the 
report must be contain a complete 
rational for the examiner's opinions.  
All tests deemed necessary should be 
performed,

With regard to the scar, the examiner 
should describe the scar's appearance, 
and include in the description whether 
the scar is superficial, poorly 
nourished, tender or painful.  In 
addition, whether the pain complained of 
limits the function of the part affected 
should be addressed in the report.  The 
examiner is requested to indicate whether 
the appellant has gynecological symptoms, 
which require continuous treatment, and 
whether the symptoms are controlled by 
said treatment.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





